FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May 2010 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translations of Registrant’s Reports filed withthe Israeli Securities Authority on May 13, 2010 in connection with the Registrant's Financial Results for the First Quarter of 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) Dated: May 13, 2010 By: /s/Yaron Elad Yaron Elad VP & CFO 3 Elron Electronic Industries Ltd. English Translation of Quarterly Report for the Period ended March 31, 2010 On January 6, 2010, the Company’s shares were delisted from NASDAQ and the Company ceased to be regarded as a foreign entity pursuant to Section 1 of the Israeli Securities Law. Accordingly, from the aforesaid date, the Company ceased to report under the reporting regime applicable to dual listed companies and began to report pursuant to Chapter 6 of the Israeli Securities Law. According to a response letter received by the Company from the Israeli Securities Authority’s staff pursuant to the Company's request for a preliminary directive ("ISA Letter"), the Company elected not to publish its annual report for 2009 pursuant to the provisions of Chapter 6 of the Israeli Securities Law. Nevertheless, on March 28, 2010, the Company published its annual report on Form 20F for 2009 as required by U.S. law, ref. no. 2010-01-435822 (an amendment to the aforesaid statement was published by the Company on April 13, 2010, ref. no. 2010-01-448629). In addition and according to the ISA Letter, the Company is publishing this report pursuant to the provisions of Chapter 6 of the Securities Law, containing a full description (and not only an update) of any matter required to be described in the periodic report with respect to the Company and the development of its business, in which any material change or update occurred with respect to information that would have been provided in the periodic report for 2009, had the Company published a periodic report pursuant to Chapter 6 of the Securities Law, and also containing a report of the Board of Directors for the reporting period pursuant to the provisions of Section 10 of the Securities Regulations (Periodic and Immediate Reports), 5730-1970, with respect to the periods included in the interim financial statements in the first quarterly report for 2010. Notwithstanding, for the sake of completion, at times this report includes information with regard to which no material change or update has taken place during the reporting period. Part A – Updates Regarding the Description of the Corporation’s Businesses for the Period ended on March 31, 2010 Definitions In this report, the following expressions shall have the following meanings, unless specifically otherwise specified. Term Meaning The Company/Elron Elron Electronic Industries Ltd. Dollar U.S. dollar DIC Discount Investment Corporation Ltd. IDB IDBHolding Corporation Ltd. IDB Development IDB Development Corporation Ltd. DEP DEP Technology Holdings Ltd. RDC RDC Rafael Development Corporation Ltd. Medingo Medingo Ltd. Wavion Wavion Inc. Given Imaging Given Imaging Ltd. Starling Starling Advanced Communications Ltd. Teledata Teledata Networks Ltd. Galil Medical Galil Medical Ltd. Companies Law Companies Law, 5759-1999 2 Securities Law Israeli Securities Law, 5728-1968 Group Companies Consolidated Companies, Associate Companies and Other Companies Held by the Company. Consolidated Companies Companies that are controlled by the Company pursuant to Accounting Standard IAS 27R, and whose financial statements are consolidated with the Company’s financial statements Associate Companies Companies in which the Company has a material influence and are not Consolidated Companies. Other Companies Held by the Company Companies held by the Company, which are neither Consolidated Companies nor Associate Companies. Forward-Looking Information In this report, which contains a description of the entity's businesses for the first quarter of 2010, the Company included, with respect to itself and to the Group Companies, forward-looking information, as defined in the Securities Law. Such information includes, inter alia, projections, goals, evaluations and estimates, which refer to future events or matters, whose realization is uncertain and beyond the Company’s control. Forward-looking information in this report shall be generally identified specifically or by such expressions as “the Company expects”, “the Company estimates”, “the Company intends” and similar expressions. Forward-looking information does not constitute a proven fact and is only based on the subjective estimation of the Company, which has relied in its assumptions, inter alia, on the analysis of general information which was before it at the time of the preparation of this report, including public releases, studies and surveys, with respect to which no assurance as to the veracity or completeness of the information contained therein was provided, and its veracity was not examined independently by the Company. In addition, the realization and/or non-realization of the forward-looking information shall be affected by factors that cannot be evaluated in advance and are beyond the Company’s control. Therefore, although the Company believes that its expectations, as specified in this report, are reasonable, there is no certainty that the Company’s actual results in the future will be in accordance with such expectations and they may differ from those presented in the forward-looking information as set forth herein. In cases where forward-looking information has been included as aforesaid, same has been specifically indicated. 3 1. Activities of the Entity Elron is a technology operating holding company from the IDB Group, operating through Group Companies. The Company usually invests in companies in such a manner that vests it with influence on their direction and management. The activities of some of the Group Companies developed and grew out of the Company's subsidiary, RDC, which has first rights to exploit commercially certain technologies of Rafael Advanced Defense Systems Ltd.("Rafael"), the largest research and development organization of Israel's Ministry of Defense, in non-military markets. 4 The following is a diagram of the Company’s holding structure, including companies held by the Company and by DEP and RDC directly (except for non-active companies)1: Elron Electronic Industries Ltd. 50.1% 100% Elbit Ltd. Elbit Vision Systems Ltd. 34% Atlantium Technologies Inc. InnoMed Ventures Limited Partnership GigOptix Inc. Jordan Valley Semi- conductors Ltd. DEP Technology Holdings Ltd. Galil Medical Ltd.* Given Imaging Ltd. Medingo Ltd. BrainsGate Ltd. NuLens Ltd. Notal Vision Inc. Pocared Diagnostics Ltd. Impliant Inc. Sync-Rx Ltd. Wavion Inc. Starling Advanced Communica- tions Ltd. Teledata Networks Ltd. Safend Ltd. PLYmedia Inc. XSIGHTS Media Ltd. ActySafe Ltd. RDC - Rafael Development Corporation Ltd. 20% 8% 14% 23% 12% 8% 23% 35% 27% 32% 48% 84% 82% 17% 9% 36% 95% 100% 23% 17% 66% 32% 21% 26% 28% B.P.T Bio Pure Technology Ltd. * Holding at balance sheet date before completion of sale of Galil Medical. Aqwise Wise Water Technologies
